Title: From George Washington to Tench Tilghman, 24 April 1783
From: Washington, George
To: Tilghman, Tench


                        
                            Dear Sir,
                            Newburgh 24th April 1783
                        
                        I received with much pleasure the kind congratulations contained in your letter of the 25th Ulto from
                            Philadelphia—on the honorable termination of the War. No Man, indeed, can relish the approaching Peace with more heart
                            felt, and grateful satisfaction than myself. A Mind always upon the stretch, and tortured with a diversity of perplexing
                            circumstances, needed a respite—and I anticipate the pleasure of a little repose & retirement. It has been happy
                            for me, always to have Gentlemen about me willing to share my troubles, & help me out of difficulties. to none of
                            these can I ascribe a greater share of merit than to you.
                        I can scarcely form an idea at this moment, when I shall be able to leave this place. the distresses of the
                            Army for want of money—the embarrassments of Congress—and the conseqt delays, and disappointments on all sides, encompass
                            me with difficulties; and produce—every day—some fresh source for uneasiness. But as I now see the Port opening to which I
                            have been steering, I shall persevere till I have gained admittence. I will then leave the States to improve their present
                            constitution, so as to make that Peace & Independency for which we have fought and obtained, a blessing to Millions
                            yet unborn—but to do this, liberallity must supply the place of prejudice—and unreasonable
                            jealousies must yield to that confidence, which ought to be placed in the sovereign Power of
                            these States. In a word the Constitution of Congress must be competent to the general purposes of
                                Government; and of such a nature as to bind us together. otherwise, we may well be compared to a Rope of Sand, and
                            shall as easily be broken—and in a short time become the sport of European politics, altho’ we might have no great inclination to jar among ourselves.
                        From the intimation in your Letter, & what I have heard from others I presume this letter will find
                            you in the State of Wedlock. On this happy event I pray you, and your Lady, to accept of my best wishes, &
                            sincerest congratulations in which Mrs Washington joins hers most cordially. With the most affectionate esteem &
                            regard I am—Dr Sir Yr most obedt Servt
                        
                            Go: Washington
                        
                    